DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a prepreg as recited in claims 1 and 20.  
	The prior art does not provide a prepreg comprising an at least partially cured resin impregnated reinforcing material portion having a dielectric constant DkwR. comprising reinforcing material and a resin, where the reinforcing material has a dielectric constant DkR prior to the resin impregnation; and a free resin portion having a dielectric constant Dkw. wherein the resin includes at least one high dielectric constant material, which is incorporated into the resin in an amount sufficient to match the DkwR with the Dkw such that the DkwR and Dkw differ by no more than (±) 15% and wherein the dielectric constant Dkw and the dielectric constant DkR differ by more than 15% as recited in claim 1.
	The prior art does not provide for a prepreg comprising a reinforcing material having a DkR, and a resin composition comprising one or more base resins having a dielectric constant Dkw, where DkR is more than 15% greater than Dkw, the resin composition further comprising one or more high dielectric constant materials in an amount sufficient to impart the resin composition with a cured dielectric constant DkwR that matches the DkR to which the resin composition is applied to within (±) 15% as recited in claim 20.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786